Citation Nr: 0304804	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  In that decision, the RO 
granted an increased evaluation from 10 percent to 30 percent 
for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

The veteran's post-traumatic stress disorder is currently 
manifested by anxiety, intrusive thoughts, startle reaction, 
hypervigilance, and episodic depression. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v.West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well-grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, and 5103).  The veteran was notified in 
the August 1999 rating decision that the evidence did not 
establish an increase in the severity of his service-
connected PTSD to warrant a higher rating evaluation.  That 
rating decision, Statement Of The Case (SOC), and 
Supplemental Statements Of The Case (SSOC) each informed the 
veteran that evidence demonstrating increased severity 
sufficient to warrant a higher rating under the appropriate 
diagnostic code was necessary with respect to his claim for 
an increased rating evaluation for his service-connected 
disability.  Additionally, the veteran was informed of the 
information and evidence necessary to substantiate his claim 
for benefits.  The record also shows that the veteran was 
specifically advised regarding the change in law brought 
about by enactment of the VCAA by letters dated in July 2001 
and January 2002.  Thus, VA complied with the notification 
requirements mandated by the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 
5103A).  In connection with this matter, VA outpatient and 
medical examination reports and lay statements have been 
reviewed.  The record reflects that the veteran requested a 
hearing in this matter, but later cancelled the hearing 
request in September 2000.  The record shows, however, that 
the veteran has submitted written argument in support of his 
claim.  The Board further notes that this matter was remanded 
in June 2001 to permit further evidentiary development of the 
record.  Thereafter, the Board undertook further development 
of the issue on appeal in September 2002.  The record shows 
that during the pendency of this matter, VA examinations were 
performed, and additional clinical records were associated 
with the claims file for consideration in this matter.  The 
veteran has not identified any other potential sources of 
information pertinent to his claim for consideration in this 
matter.  In particular, in correspondence dated in April 
2002, he reported having no additional evidence to submit in 
this matter.  The Board concludes that VA has fulfilled its 
duty to assist the veteran in that there is sufficient 
evidence of record upon which the issue on appeal may now be 
properly adjudicated.

Following a careful review of the record, the Board concludes 
that VA has satisfied its duties pursuant to the Veterans 
Claims Assistance Act.

Factual Background

The record discloses that service connection for post-
traumatic stress disorder was established by rating decision 
dated in March 1995.  On VA examination in November 1994, the 
veteran was evaluated with PTSD.  It was the examiner's 
impression that the veteran's PTSD symptomatology was 
demonstrative of mild chronic impairment.  At that time, the 
veteran reported symptoms of nightmares, and restlessness.  
He also reported a history since his release from service of 
dreams regarding his experiences in Korea, startled response, 
and persistent thoughts concerning friends killed in Korea.  
Objectively, examination revealed no evidence of psychosis.  
The veteran denied any suicidal or homicidal ideation.  His 
mood was stable, and he demonstrated intact cognition.  Based 
upon this evidence, the service-connected disability was 
determined to be 10 percent disabling.

A March 1999 VA examination report notes a diagnostic 
impression of PTSD.  It was the examiner's assessment that 
the veteran had experienced progressively increasing 
symptomatology over the preceding few years, and had not 
received psychiatric treatment relative to his PTSD 
condition.  The veteran was evaluated with a Global 
Assessment of Functioning (GAF) Score of 55, apparently later 
amended to a score of 50.  (The Board notes that a copy of 
the March 1999 examination report containing handwritten 
notations appears to indicate that the initial GAF score was 
revised.)  The examiner concluded that the veteran's symptoms 
significantly interfered with his social functioning, and 
recommended clinical follow-up.  The medical report indicates 
the veteran presented with complaints of recurrent intrusive 
thoughts and nightmares, sleep disturbance, poor 
concentration, irritability and angry outbursts, depression, 
hypervigilance, and social avoidance of war-related 
activities.  During the interview, the veteran was observed 
to be alert and oriented.  The examiner noted the veteran 
exhibited psychomotor agitation with frequent motor and vocal 
tics.  He was anxious with constricted affect.  His thought 
processes and content were evaluated as normal.  He denied 
active suicidal and homicidal ideation.  He demonstrated good 
concentration and attention.  His insight and judgment were 
good.

In an April 1999 statement, the veteran reported he continued 
to experience symptoms of flashbacks and sleep disturbance, 
for which he had been prescribed medication.  It was his 
contention that the severity of his symptomatology warranted 
a higher rating evaluation.  Based upon a review of this 
evidence, an increased evaluation from 10 percent to 30 
percent was awarded for the service-connected PTSD in August 
1999.

In a July 2000 statement, the veteran reported continued 
symptoms of sleep disturbance and nightmares, flashbacks with 
accompanying catatonic state, angry and violent outbursts, 
avoidance of social activities, and impaired memory.

A January 2001 VA clinical report notes the veteran attended 
orientation group for PTSD group therapy, but declined 
participation at that time.

On VA examination in November 2001, the veteran reported 
symptoms of impaired concentration, startle response to loud 
noises, nervousness, and feelings of  "being down in the 
dumps," and  "[be]coming unglued."  The veteran reported 
having thoughts about the past, particularly concerning 
service members lost during the war.  He reported sleep 
impairment with initial insomnia and early morning awakening.  
The medical report notes the veteran has been married for 51 
years and resides with his wife.  He has two sons, one of 
whom visits daily, and five grandchildren.  The veteran 
reported that while he usually stays at home, he does 
socialize and talk with other veterans by telephone.  He was 
noted to engage in reading, watching television, and puzzles.  
The veteran also engages in home exercises for therapeutic 
purposes.

During the interview, the examiner observed behaviors noted 
to be demonstrative of a motor tic.  The veteran was alert 
and oriented, and maintained good eye contact.  His mood was 
anxious, and his affect was nervous.  The veteran admitted to 
depressed mood.  There was no evidence of psychotic 
processes.  The veteran denied suicidal and homicidal 
thoughts.  The veteran's long term memory was evaluated as 
age appropriate, although he reported episodes of forgetting.  
His thought processes were logical to the course of 
conversation, although the veteran was noted to exhibit a 
slow rate of speech with some difficulty articulating his 
concerns.  The diagnostic impression was chronic PTSD.  The 
veteran was evaluated with a GAF score of 60.

In his assessment, the examiner indicated the veteran 
continued to experience recurring memories of war which 
contributed to his anxiety level.  He was also noted to have 
generalized anxiety state related to his deteriorating 
health.  It was the examiner's impression that the veteran's 
PTSD was productive of mild impairment in social and 
occupational functioning due to its contributions to his 
anxiety level.  In this context, the examiner noted the 
veteran was able to function socially and had stable family 
relationships and a network of veterans with whom he 
socializes.  The examiner noted that the veteran was becoming 
more emotionally fragile and sensitive to his service related 
memories as he ages, in addition to increased health 
concerns.

Thereafter, the veteran was evaluated on VA examination in 
January 2003.  The medical examination report noted a 
diagnostic impression of PTSD, moderate degree, gradual 
worsening.  The report indicates the veteran presented with 
complaints of sleep difficulty with insomnia.  This 
circumstance was attributable to pain related to his physical 
condition and nightmares, which occurred two to three times 
weekly.  He also reported symptoms of intrusive thoughts 
concerning his experiences in Korea, marked startle reaction, 
hypervigilance, constant anxiety, and episodic depression.  
The veteran reported a decline in his physical condition with 
age, and worsened nerves.  It was noted that the veteran 
continued to reside with his wife, and maintains close 
contact with his adult children.  The examiner noted the 
veteran was fairly socialable.  The veteran reported spending 
much of his time reading and working on puzzles.  

The examiner observed the veteran to be appropriately attired 
and groomed.  The veteran was noted to be obviously anxious, 
and became more anxious when asked to perform exercises 
related to cognitive assessments.  The veteran was evaluated 
with a GAF score of 50.  It was the opinion of the examiner 
that the veteran's PTSD condition was manifested by a 
worsening of symptomatology. 

Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions of and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

In this regard, the Board notes that the Court of Appeals for 
Veterans Claims (Court) has held that symptoms recited in the 
rating schedule for mental disorders, 38 C.F.R. § 4.130, are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

To summarize, the veteran's lay testimony and statements are 
deemed competent with regard to the description of the 
symptoms of his PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the objective clinical evidence of record in conjunction with 
the pertinent rating criteria previously set forth.

In this regard, recent VA psychiatric examinations 
demonstrate that the appellant's psychiatric disability is 
manifested by progressive symptoms of anxiety, intrusive 
thoughts, sleep disturbance with insomnia and nightmares, 
startle reaction, hypervigilance, and depression.  The most 
recent VA examination showed a nervous affect.  While the VA 
examiner in January 2001 classified the PTSD as mild, VA 
examiners March 1999 and most recently in January 2003 
assigned a GAF of 50 which is indicative of serious 
impairment

After reviewing the evidence it is the opinion of the Board 
that the degree of disability resulting from the veteran's 
PTSD more nearly approximates the criteria for the next 
higher evaluation.  38 C.F. R 4.7 (2002).  Accordingly a 50 
percent rating is warranted.

However, the Board finds that this same evidence does not 
demonstrate that a rating in excess of 50 percent is 
warranted.  In this regard, the evidence of record does not 
establish deficiencies in most areas which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation, neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  Indeed, VA examination has not 
shown such manifestations.  Additionally, there is no 
evidence of impairment in thought processes.  The record 
shows that the veteran is no longer employed due to physical 
disability.  Under these circumstances, the Board concludes 
that the criteria for a 70 percent have not been satisfied in 
this instance. 


ORDER

Entitlement to an increased rating of 50 percent is granted 
for post-traumatic stress disorder, subject to the law and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

